Citation Nr: 1820019	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for hallux valgus, left foot, prior to August 15, 2015.  

2.  Entitlement to a rating in excess of 10 percent for hallux valgus, left foot, since August 15, 2015.  

3.  Entitlement to a compensable rating for hallux valgus, right foot, prior to August 15, 2015.  

4.  Entitlement to a rating in excess of 10 percent for hallux valgus, right foot, since August 15, 2015.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service between April 1986 and January 1990 and between October 1990 and July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDINGS OF FACT

1.  Prior to August 15, 2015, left foot hallux valgus was manifested by subjective complaints of continued foot pain; objective findings included pain on manipulation and use of the foot and a non-painful linear scar on the medial left foot.  

2.  Since August 15, 2015, left foot hallux valgus has been manifested by subjective complaints of daily foot pain, cramping, and numbness; objective findings include mild to moderate hallux valgus, pain that worsens with palpation and manipulation, and a scar on the right great toe that is neither painful nor unstable.

3.  Prior to August 15, 2015, right foot hallux valgus was manifested by subjective complaints of continued foot pain; objective findings included pain on manipulation and use of the foot and a non-painful linear scar on the anterior right foot.  

4.  Since August 15, 2015, right foot hallux valgus has been characterized by subjective complaints of daily foot pain, cramping, and numbness; objective findings include mild to moderate hallux valgus, pain that worsens with palpation and manipulation, and a scar on the right great toe that is neither painful nor unstable.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for hallux valgus, left foot, prior to August 15, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 5280, 7804 (2017).

2.  The criteria for a rating in excess of 10 percent for hallux valgus, left foot, since August 15, 2015, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DCs 5280, 7804 (2017).

3.  The criteria for a 10 percent rating, but no more, for hallux valgus, right foot, prior to August 15, 2015, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DCs 5280, 7804 (2017).

4.  The criteria for a rating in excess of 10 percent for hallux valgus of the right foot as of August 15, 2015 have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, DCs 5280, 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is rated under DC 5280 for hallux valgus of the left and right foot.  The Board will also consider all potentially relevant diagnostic codes.  In order to warrant a 10 percent rating under DC 5280, the evidence must show unilateral hallux valgus that is either severe or operated with resection of metatarsal head.  This is the highest rating available.  A separate 10 percent rating  may be warranted under DC 7804 with one or two scars that are unstable or painful.  In order to warrant a 20 percent rating under DC 7804, the evidence must show three or four scars that are unstable or painful.   

As flat feet, weak foot, pes cavus, hallux rigidus, and malunion or nonunion of the tarsal or metatarsal bones have not been shown, DCs 5276, 5277, 5278, 5281 and 5283 are not for application.  Additionally, as the diagnostic criteria accounts for the Veteran's foot disabilities, DC 5284 for other foot injuries is not for application.  Finally, the Board notes that in an October 2017 RO decision, the Veteran was assigned a separate 10 percent rating for bilateral metatarsalgia.  Therefore, DC 5279 is not for application in this case.

Prior to August 15, 2015

The Veteran had noncompensable ratings prior to August 15, 2015, for hallux valgus of the left and right feet.  In a June 2011 VA examination, she reported that she had bilateral hallux valgus for 20 years that started in service.  She reported constant pain in the toes and arches of both feet, noted that the pain was spontaneous, traveled to her toes and feet, and was exacerbated by physical activity.  She described the pain as aching, sharp, and cramping.  She stated that she was unable to lift heavy objects, stand for long periods, walk long distances, or engage in physical activity as a result of her foot disabilities.  She had stiffness of her feet at rest but experienced no pain, weakness, swelling, or fatigue.  When standing or walking, she had swelling of her feet, but no pain, weakness, stiffness or fatigue.  

The examiner identified a scar on her anterior right foot that measured 4.5 centimeters (cms.) by 0.25 cm. and a scar on her medial left foot that measured 4.5 cms. by 0.25 cm. that  were not superficial or painful on examination.  The examiner found that the Veteran's posture and gait were within normal limits and observed that her feet showed no signs of abnormal weight-bearing or breakdown, callosities, or unusual shoe wear pattern.  

Examination of the Veteran's feet revealed painful motion, weakness, and active motion in the metatarsal phalangeal joint (MPJ) bilaterally.  Palpation of the plantar surface of the feet revealed slight tenderness bilaterally.  The examination found no evidence of edema, disturbed circulation, atrophy of musculature, tenderness, heat, redness, or instability.  Moreover, pes planus, pes cavus, metatarsalgia, hallux valgus, and halgus rigidus were not present.  The examiner observed that the Veteran had no limitations when standing or walking.  

The examiner noted that shoe inserts were used for treatment, but that orthopedic shoes, corrective shoes, arch supports, foot supports, or buildup of shoes were not required.  The examiner explained that the symptoms and pain were not relieved by corrective shoe wear and that the Veteran's inability to stand or walk for prolonged periods of time had an impact on her ability to work.  The examiner ultimately diagnosed bilateral hallux valgus and scars.  

The Veteran related in a January 2012 treatment note that she continued to experience foot pain and that her great toe deviated laterally and was painful when she walked.  A clinician found that the base of the Veteran's left great toe was tender, identified bunions, and diagnosed foot pain.  

In a May 2012 treatment note, the clinician found a continued lateral deviation of the hallux at the first MPJ bilaterally, dorsal medial eminence with some pain at the medial first metatarsal head, and tenderness with dorsiflexion of the first MPJ bilaterally.  The clinician affirmed the Veteran's diagnosis of bilateral hallux valgus.  

In a June 2014 statement, the Veteran described her foot pain, asserting that it affected her gait and prevented her from wearing shoes that would cover her foot scars.  She reported that her foot pain limited the types of employment she could apply for and noted that she had been unemployed for four years.  Subsequent treatment notes in January and July 2015 noted midfoot cramping and fatigue after increased exercised and increased pain.  The clinician found dorsalis pedis and posterior tibial pulses palpable bilaterally and low arch morphology with hyperpronation during the stance phase of the Veteran's gait.  The clinician diagnosed instop arthralgia, hammer toe, and neuropathy.  

Based on the above evidence, a 10 percent ratings is warranted based on the severity of the symptoms such as pain exacerbated by physical activity, inability to stand or walk long distances, weakness, cramping, and fatigue.  A 10 percent rating is the highest available for hallux valgus.  A separate compensable rating is not warranted for residual scarring and the scars were not found to be painful on examination.  As such, an initial 10 percent rating, but no more, is warranted under DC 5276 for this period, and the appeals are granted to this extent.  

Since August 15, 2015

The Veteran has been rated at 10 percent disabling since August 15, 2015.  As noted above, a 10 percent rating is the highest available under DC 5280.  Therefore, the Board will consider whether a separate rating may be assigned during this period for painful scarring.  To that end, a November 2015 VA examination found the scars related to her foot disabilities were not painful or unstable, did not have an area equal to or greater than 39 sq. cms. and were not located on her head, face, or neck.  The examiner described a scar on the Veteran's left great toe that measured 4 cms. by 0.1 cm. and a scar on her right great toe that measured 5 cms. by 0.1 cm.  Therefore, a separate rating for residual scarring is not warranted for this period and the appeal is denied.

The Board has considered the Veteran's lay statements regarding the worsening of her bilateral hallux valgus.  While she is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses, she is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Such competent evidence concerning the nature and extent of the Veteran's bilateral hallux valgus has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the benefit of the doubt rule is not applicable.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the record).  



ORDER

A 10 percent rating, but no more, for hallux valgus, left foot, prior to August 15, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.

A 10 percent rating, but no more, for hallux valgus, right foot, prior to August 15, 2015, is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for hallux valgus of the left foot since August 15, 2015, is denied.

A rating in excess of 10 percent for hallux valgus of the right foot since August 15, 2015, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


